Citation Nr: 1342780	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  10-11 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right foot disorder.

2.  Entitlement to service connection for a right ankle disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The Veteran served on active duty from August 1974 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In December 2010, the Veteran presented personal testimony at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In February 2012, the Board reopened and remanded the claim for service connection for a right foot disorder and remanded the issues of entitlement to service connection for pseudofolliculitis barbae and whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right ankle disorder.  Subsequent to the development requested in the February 2012 remand, a November 2012 rating decision granted service connection for scars of the face, as residual to pseudofolliculitis barbae.  As such is a full grant of the benefit sought on appeal, this issue is no longer before the Board.   

In April 2013 the Veteran, via his representative, filed a motion to advance the case on the Board's docket.  Such motion was denied in May 2013.  38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2013).  

In June 2013 the Board found that there was new and material evidence to reopen the claim for service connection for a right ankle disorder.  Upon de novo consideration, that claim and the claim for service connection for a right foot disorder were remanded to obtain an addendum opinion.  The case has now returned for further appellate review.  

In addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal with the exception of VA treatment records dated to September 2012, which were considered by the agency of original jurisdiction (AOJ) in the January 2013 supplemental statement of the case.


FINDINGS OF FACT

1.  A right foot disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, and arthritis did not manifest within one year of the Veteran's discharge from active duty.  

2.  A right ankle disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, and arthritis did not manifest within one year of the Veteran's discharge from active duty. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right foot disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013). 

2.  The criteria for service connection for a right ankle disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a February 2012 letter, sent after the initial unfavorable decision issued in November 2009, advised the Veteran of the evidence and information necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

While the February 2012 letter was issued after the initial November 2009 rating decision, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the February 2012 letter was issued, the Veteran's claims were readjudicated in the January 2013 and June 2013 supplemental statements of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured. 

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA and private treatment records, and records from the Social Security Administration (SSA) have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

With respect to the issues decided herein, the Veteran was also afforded VA examinations in October 2008 and December 2012, and an addendum opinion was obtained in June 2013.  While the Veteran alleged in August 2013, in a vague way, that the examiner who offered opinions in December 2013 and June 2013 was biased, the Board finds such examination and opinions adequate to decide the claims.  Specifically, the Board finds that such VA examinations and opinions are adequate to decide the issues as they are predicated on an interview with the Veteran; a review of the record, to include his STRs, and a physical examination.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  To the extent that the Veteran has alleged that the VA examiner was biased, he offered no specific allegations or proof of such bias.  Moreover, upon a review of the examination/opinion reports, there is no bias shown on the face of such opinions.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.  

In February 2012 and June 2013, the Board remanded the case for additional development, to include affording him additional VCAA notice, obtain SSA and VA treatment records, affording the Veteran a VA examination, and obtaining etiological opinions.  As discussed in the preceding paragraphs, the Veteran was afforded additional VCAA notice in a February 2012 letter, SSA records have been obtained, VA treatment records dated through September 2012 have likewise been obtained, and the Veteran was afforded a VA examination in December 2012, with an addendum opinion in June 2013, so as to determine the etiology of his right foot and ankle disorders in accordance with the February 2012 and June 2013remand directives.  Therefore, the Board finds that the AOJ has substantially complied with the February 2012 and June 2013 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The Veteran testified at a December 2010 Board hearing before the undersigned VLJ.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) held that 38 C.F.R. § 3.103(c)(2) requires that a Board VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

During the hearing, the Veteran was assisted by accredited representative, and such representative and the undersigned VLJ asked questions to ascertain the extent of any in-service event or injury, the type of symptomatology experienced by the Veteran, his treatment history, and the availability of any pertinent records.  Moreover, the Board remanded the case in February 2012 and June 2013, as discussed above, to obtain information as to the etiology of the Veteran's claimed disorders.  Thus, no pertinent evidence that might have been overlooked, and that might substantiate the claims, was identified by the Veteran or his representative.  Moreover, the hearing focused on the elements necessary to substantiate the claims.  Therefore, the Board finds that, consistent with Bryant, the undersigned VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  To the extent that there were any deficiencies, they were cured with the Board's February 2012 and June 2013 remands for outstanding records and medical opinions. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304. See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, to include arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."  

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

The Board must weigh any competent lay evidence and to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson, 581 F.3d at 1316 (Fed.Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran's STRs show that, on September 13, 1976, he was treated for a right ankle injury sustained while playing basketball.  A physical examination showed full range of motion with no edema.  X-rays were negative, with no evidence of fracture.  The impression was of a possible strain.  He was directed to apply ice to his ankle.  On September 14, 1976, he underwent a follow-up evaluation, at which time he had right ankle swelling with loss of motion.  The impression was right ankle sprain; and he was directed to use an Ace wrap with heat soaks.  The service separation examination in July 1977 reflects normal clinical evaluation of the lower extremities.  In a Report of Medical History the Veteran reported that he had or currently had foot trouble.  

In October 2006, the Veteran filed a claim for service connection for right foot and right ankle disorders.  At that time, he noted that he injured his right foot, large toe, and ankle while on a 25 mile road march during active duty.  He stated that after his injury he developed chronic pain in his right foot and ankle. 

In May 2007, the RO received outpatient treatment records from the VA Medical Center (VAMC) in Little Rock, Arkansas, dated from October 2002 to March 2007.  The records reflect that, in October 2002, the Veteran had complaints of right foot pain.  In January 2007, X-rays of the feet were normal.  In February 2007 he was referred to podiatry where he was treated by C.D., M.D.  This VA physician indicated, by history, the Veteran had right foot pain since a march in 1975 during service.  The Veteran noted that, at present, the pain occurred in weight bearing activities.  Clinical findings reflect pain on any attempt of range of motion of the right 1st metatarsophalangeal  joint (MPJ), with mild crepitus noted.  X-rays showed mild joint narrowing of the lateral right 1st MPJ.  The diagnosis was degenerative joint disease (DJD) of the right 1st MPJ.  A February 2007 follow-up evaluation diagnosed the right foot/great toe pain as likely being secondary to arthritis. 

VA treatment records dated June 2007 show that the Veteran was followed for degenerative joint disease with dorsal exostosis of the right big toe.  The Veteran complained of pain in the 1st MPJ and received a cortisone injection.  Treatment note of October 2007 shows complaints of right foot/ankle pain.  A November 2007 treatment note reflects that he was considering surgery for right big toe pain, but would like to delay until "gets disability first."  A December 2007 treatment note shows arthritis of the 1st MPJ of the right foot and pain of undetermined etiology of right hindfoot.  On Mental Health Consult in December 2007 for symptoms of depression, the Veteran reported having right foot pain since 1975 with worsening in 2000.  

In February 2008, the Veteran testified that after a 25 mile road march in service he had swelling in his right foot and ankle.  The Veteran stated that he sought treatment and was placed on bed rest for three to five days.  He indicated that he developed chronic pain in his right foot and ankle post service.  He had not sought treatment for his right foot and ankle pain for many years because he was taking care of his grandmother, and was drinking alcohol and abusing drugs.  In approximately 2000, he sought treatment from Dr. C.D. at the Little Rock VAMC.  He testified that this physician's believed that his current right foot and ankle disabilities were related to his in-service right ankle sprain.  He had continued to receive VA treatment.  

In a February 2008 statement a friend of the Veteran reported having known the Veteran all of his life and that he had complained of his foot after his military service, up until the present time.  A statement received in May 2008 from a relative of the Veteran states essentially the same thing. 

VA treatment notes dated January to June 2008 reflect continued complaints of foot pain.  In February 2008, an MRI showed degenerative changes predominating at the 1st MPJ.  This was assessed as likely due to osteoarthritis.  Pes planus on the right with mild hallux valgus deformity was noted.  In June 2008, the Veteran underwent surgery, interpositional arthroplasty and cheilectomy of the great right toe.  A treatment note dated in September 2008 reflects that he reported having the same pain as he's been having since the hike of 25 miles in service.  The impression was DJD of the right great toe and possible regional pain syndrome.  

At an October 2008 VA examination, the Veteran reported having had pain and swelling of the right ankle and foot in 1974 following a prolonged 25 mile road march.  He denied injury at that time.  He reported an ankle injury from a basketball game in 1976.  He stated that he has had continued pain in the right forefoot and ankle region since that time.  Clinical findings were positive for extreme sensitivity to touch and restricted range of motion with pain throughout.  X-ray study was normal for the right ankle.  The diagnoses were right ankle sprain and degenerative joint disease of the great toe, right foot, post operative interpositional arthroplasty/cheilectomy.  The examiner opined that, based on his review of the file and clinical records, "the Veteran's remote ankle strain [in service] is not related to his current right ankle and foot condition."  The examiner noted that "The Veteran's ankle strain in the military was described as mild" and that "His follow-up exams in '77 revealed normal findings."  The examiner indicated the condition in service was not chronic and that the current right foot complaints are of recent onset and likely related to degenerative arthritis.  The examiner explained that the Veteran currently has arthritis of the right foot, which was felt to be age related based on review of the history, clinical records, and examination findings.  He noted that the Veteran's diffuse pain involving the right foot and ankle as well as the right lower extremity is compatible with "regional pain syndrome," which is not of recent onset.  

Based on the October 2008 VA examination, the Board denied service connection for right foot and right ankle disorders in a January 2009 decision.

A February 2009 opinion by a VA physician was that the Veteran was currently disabled because of an injury to his right great toe in service.

At the December 2010 Board hearing, the Veteran testified that he had injured his right foot and ankle in a 25 mile march in later 1974 or early 1975 at Ft. Polk, Louisiana, during Advanced Infantry Training (AIT).  He went on sick call because of swelling and was given bed rest for 4 or 5 days.  He had attempted but had been unable to find these STRs.  He was still suffering from problems and had right foot surgery in 2008.  Page 4 of that transcript.  The same incident had caused injury of both the right foot and the right ankle and the in-service treatment had been for both disorders.  Page 5.     

The Veteran was afforded a VA examination in December 2012 to determine the current nature and etiology of his right foot and ankle disorders.  At that time, degenerative arthritis of the right first MTP joint and right ankle sprain were diagnosed.  The examiner opined that it was less likely than not that the Veteran's right foot condition was related to service as, despite his history, there was no record of treatment for a foot injury or condition in his STRs and the first record of treatment was dated in 2002.  He also opined that it was less likely than not that the Veteran's current right ankle condition was related to service.  The examiner noted that, while the Veteran was treated for an acute ankle sprain in September 1976, it had resolved and his 1977 exit examination was normal.  Therefore, the examiner concluded that there was no treatment for a chronic right ankle disability in service. 

Upon remand of the case in June 2013, the case was referred to the December 2012 VA examiner for clarification of the opinions rendered at that time.  The examiner stated that he had reviewed the prior examination report and had again reviewed the claims files.  It was again noted that the Veteran was treated for an ankle sprain in 1976 which had resolved and that the service separation examination in 1977 had been normal.  There was no treatment for a right ankle disability of a chronic nature during service.  For that reason it was the examiner's opinion that there was no relationship between the Veteran's current right ankle condition and the ankle sprain during service 37 years ago.  

The examiner further stated that as to the Veteran's right foot, even considering his history that he had pain in the right great toe after a 25 mile road march, he had not been treated for a foot injury or foot condition.  There was no record of treatment for a foot condition and no record of treatment for a foot condition until 2002.  It was still the examiner's opinion that the Veteran's right foot condition was less likely than not related to military service.  He examiner noted that he had taken into consideration the Veteran's claim of right foot and ankle disorders and the continuity of symptoms in the claimed disorders and had also considered the lay statements submitted in March 2008, but the examiner's opinion remained unchanged from the initial examination, i.e., that the examiner could find no medical basis to relate the Veteran's foot and ankle conditions to military service.  

In weighing the statements, treatment records, and reports of VA examinations dated October 2008 and December 2012, with an opinion addendum in June 2013, the Board concludes that the preponderance of the evidence is against service connection for a right foot disorder, including degenerative joint disease of the right great toe, and right ankle disorder.  The evidence of record shows no chronic disability in service, or arthritis within the initial post separation year.  Moreover, the probative evidence of record shows that any current disability of the right foot and ankle is not attributable to service.

While the record shows that the Veteran had an ankle strain in service, which he noted on service separation examination, there are no documented complaints or abnormal right foot or ankle findings following the September 1976 treatment.  Report of Separation examination dated July 1977 shows normal clinical findings for the lower extremities and there are no documented post service complaints of either right foot or ankle until 2002, roughly 25 years after service.  However, the Veteran reports continuity of pain since injuring his right foot/ankle during a march.  He is competent to report pain.  Layno v. Brown, 6 Vet.App. 465, 469 (1994).  Additionally, the Board notes that he has indicated that he did not seek treatment for his complaints within the immediate post-service years because he had to attend to his grandmother (who died in 1985), had been an alcoholic during and after service (although alcohol free since 1997), and without funds to pay for private medical treatment.  Also, he had been unaware that he could receive free VA medical treatment until 2000 or 2002.  

However, the Board finds that the Veteran's, and the other lay statements of record, indicating reports of pain since an in-service injury are not credible as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest.  In this regard, in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Specifically, STRs show no injury during a march and no complaints of pain related to any right foot or ankle injury.  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, and the Veteran has offered reasons for the lack of medical care following his separation for service, the Board may, however, consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.   Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  In this regard, the Board notes that post-service treatment records are negative for any complaints, treatment, or diagnoses referable to the Veteran's right ankle or foot until approximately 25 years after service.  Moreover, the lay statements of record are vague and provide no supporting context.  Therefore, the Board finds that they have diminished probative value.  As such, the Board finds that presumptive service connection for arthritis of the right foot and/or ankle is not warranted, to include on the basis of continuity of symptomatology.  

Furthermore, the Board finds that direct service connection for such disorders is not warranted.  In this regard, the reports of VA examinations in October 2008 and December 2012, with an addendum opinion obtained in June 2013, show that the Veteran's current right foot and ankle disorders are not related to service, including the sprain/strain noted in service.  The Board accords great probative weight to the October 2008 and December 2012/June 2013 VA examiner's opinions as such were predicated on an interview with the Veteran wherein he reported that his alleged injuries during his military service and, as noted by in the June 2013 addendum, his reports of continuity of symptomatology; a review of the service treatment records, to include the treatment for a right ankle injury; and a physical examination.  Moreover, the October 2008 and December 2012/June 2013 VA examiners' opinions contained clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves- Rodriguez, supra; Stefl, supra.  Therefore, the Board accords great probative weight to the October 2008 VA examiners' opinions.   

In contrast, the Board accords no probative weight to the February 2007 and February 2009 statements by the Veteran's treating VA physicians.  In this regard, the February 2007 statement by Dr. C.D. in which he noted, by history, that the Veteran had right foot pain since a march in 1975 during service in that, as discussed previously, the Veteran's statements of continuity of symptomatology are afforded little probative weight as they have diminished credibility.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (in evaluating medical opinion evidence, the Board may reject a medical opinion that is based on facts provided by the Veteran that have been found to be inaccurate or because other facts present in the record contradict the facts provided by the Veteran that formed the basis for the opinion).  Likewise, the February 2009 opinion by a VA physician that the Veteran was currently disabled because of an injury to his right great toe in service is based on the Veteran's own statements.  Furthermore, neither the February 2007 or February 2009 physician offered a rationale for their opinion.  See Nieves- Rodriguez, supra; Stefl, supra.  Therefore, such statements are accorded no probative weight.

The Board has considered the Veteran's assertions that his right foot and ankle disorders are related to service.  As indicated previously, he is competent to report current observable symptoms and an injury in service; however, as a lay person, he is not competent to offer an opinion regarding the etiology of his right foot and ankle disorders.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, such an opinion would necessarily require consideration of the etiology of degenerative changes or arthritis, which requires specialized testing such as an X-ray to diagnose.  Moreover, such an opinion would require knowledge of the orthopedic system and the impact of trauma or injury on the foot and/or ankle.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

Therefore, the Board finds that, as right foot and/or ankle disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, and arthritis did not manifest within one year of the Veteran's discharge from active duty, service connection for such disorders is not warranted.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for right foot and ankle disorders.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a right foot disorder is denied.

Service connection for a right ankle disorder is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


